Title: Editorial Note
From: 
To: 


      In the fall of 1775 Adams worked in the congress to the point of exhaustion; by December he asked permission to leave to restore his energies. He served on thirteen committees, and judging from the fragmentary evidence that has been found, he gave full measure. He was not exaggerating when he told Mercy Warren he was “engaged in constant Business. . . . Every Body is engaged all Day in Congress and all the Morning and evening in Committees.” The workday began at seven in the morning and ended at ten at night (JA to Mercy Warren, 25 Nov., below). Adams’ intense activity contradicts the assessment of Benjamin Rush, who saw Adams as a man shunned because of the intemperate remarks about Dickinson disclosed in the intercepted letter (JA to James Warren, 24 July, note 6, above).
      Adams arrived in Philadelphia on 12 September, just in time for the official opening for business the next day. Actually, the congress had tried to begin on the 5th, but for lack of a quorum had had to wait eight days for enough members to arrive. In contrast to the preceding spring, Adams found time to record in some detail debates taking place during one month’s period, 23 September through 21 October (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:178–180, 183–187, 188–217). Among the subjects discussed were the mode of dispensing supplies to soldiers, the gunpowder contract with the firm of Willing & Morris, the wisdom of arresting royal officers and shutting down the royal postal service, the mode of appointment of officers, and, most important, the desirability of modifying the Continental Association by opening the ports and encouraging trade and the establishment of an American fleet.
      Although Adams records the positions of many of his colleagues on these issues, he records his views only twice: as making a motion to consult Washington and as making a point of order (sameWilliam Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., 2:185, 198). It is mainly from his letters to close friends and associates, James Warren in particular, that one must learn where he stood. And these are not wholly satisfactory, for the congress continued to operate under a rule of secrecy that was reaffirmed on 9 November. Adams and other members at that time signed a formal statement carrying a penalty of expulsion and condemnation as an enemy to American liberties for divulging congressional secrets without authorization (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:252–253; photostat of MS in MHi). Another source for Adams’ positions is his recollections written down in 1805 in his Autobiography, but the evidence is plain that with the lapse of time his memory, even when stimulated by research in the Journals of the congress, confused the facts, and hindsight caused him to claim more than he should have.
      In later years Adams was proudest of his contribution to the establishment of an American navy. His pride was justified, despite his oversimplifications. The naming of a committee on 5 October to plan for the interception of two British vessels carrying arms and ammunition to Canada was the first congressional step toward creating a navy (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:277). Adams is the only source for identifying the makeup of the three-man committee, but his recollection was not disputed by his correspondent and former colleague John Langdon (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:27, 28). Besides himself, the committee was composed of Langdon and Silas Deane. Seen now as a first step, the committee was not considered as such then, and much was to occur before the congress clearly saw where it was heading. No great effort was required to turn Adams’ mind to the possibilities the sea offered. He had grown up on the coast, his legal business had acquainted him with merchants and seamen, and he got letters from Josiah Quincy urging upon him schemes for bottling up shipping in Boston harbor (Quincy to JA, 11 July, above, and 22 Sept., 25 Oct., both below). Yet he was not appointed to the committee named on 13 October to prepare an estimate of the expense of fitting out and contracting for two armed vessels for the purpose of the interception. He was not called upon until this new committee was enlarged by four on 30 October and ordered to fit out two additional ships. The enlarged committee gradually became known as the Naval Committee, not to be confused with a standing committee of later origin called the Marine Committee. The membership of the Naval Committee included Silas Deane, John Langdon, Stephen Hopkins, Christopher Gadsden, Joseph Hewes, Richard Henry Lee, and John Adams (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:293–294, 311–312; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:217, note, 273, note).
      Any account of the emergence of a Continental navy that confines itself to the actions of the congress overlooks the independent action of General Washington, who before word of armed vessels was received from the congress had set about hiring several to intercept British transports supplying Boston (Clark, Washington’s NavyWilliam Bell Clark, George Washington’s Navy, Baton Rouge, La., 1960., p. 3–17). One can argue, of course, that a real navy could be the creation only of the congress, but certainly Washington saw the need for action at sea given the situation he found—a besieged town supplied through its harbor. A recent scholar would go back even further to find the origin of a Continental navy—back to the congressional resolution of 18 July 1775 which urged each colony to fit out armed vessels for its own defense. In so resolving, the congress may have been swayed by the action of Massachusetts’ Third Provincial Congress, which on 7 June appointed a committee to consider the feasibility of arming small vessels to cruise along the coast to protect trade and annoy enemies (Raymond G. O’Connor, “Second Commentary” in Maritime Dimensions of the American Revolution, Washington, 1977, P. 27; Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 308–309).
      Formal proposals for an American fleet actually came to Philadelphia from Rhode Island on 3 October and provoked vigorous debate (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:198–199, 201). As the instructions from that colony put it, the best way to achieve peace based upon constitutional principles was to fight a “just and necessary war . . . to a happy issue,” and an American fleet would greatly contribute to that end (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:274). Although in the ensuing debate Adams does not record anything he said beyond his raising a point of order, he unquestionably supported the establishment of a fleet, and probably from the first. According to Samuel Ward, the initial attitude of many members was that a fleet was “perfectly chimerical,” but opinions gradually changed until a favorable vote was achieved to create a committee made up of one delegate from each colony that was charged with “furnishing these colonies with a naval armament” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:256; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:420). This was the Marine Committee, named on 11 December and reconstituted on the 14th, that Adams in his Autobiography confused with the Naval Committee, and that gradually absorbed the functions of the other.
      By 11 December, however, Adams had departed from Philadelphia. Still, he had been able to advance the cause of a navy through his membership on the Naval Committee. His duties involved him in recruiting likely men to serve as officers, a responsibility that caused him to write to correspondents for suggestions. (For his list of possibilities, see Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:221.) The Naval Committee was ordered to prepare commissions, to purchase ship supplies, to engage With Captain Stone for the seizure or destruction of Lord Dunmore’s fleet, and to see to it that ships violating the nonexportation agreement were detained (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:316, 392–393, 395–396, 406). This committee prepared Rules for the Regulation of the Navy of the United Colonies (No. VIII, below), which continued in use under the Constitution. These were adapted by Adams mainly from existing British regulations, but listing them in formal fashion with a care for the needs of the colonies was an argument that a naval service would be no casual or temporary thing. The congress was making a commitment not unlike that made when it decided to remodel the army. John Adams’ industry gave the congress a nudge.
      The accompanying documents and calendared item reflect the work of those committees for which some evidence exists of JA’s role in their deliberations and reports or in which he had a particular interest. Following these is a synopsis of his membership on committees for which there is no record of his influence on their actions. The listing gives the names of members in the order in which they appear in the Journal, the responsibilities assigned, and the dates, locations, and authorship, when known, of reports and subsequent resolutions.
      The weeks Adams spent in Philadelphia in the fall of 1775 were try­ing ones. Important decisions whose consequences could not be fully foreseen pressed for action. Although Adams stood with those who saw no hope of reconciliation, he did not minimize the dangers of the course on which America was embarked. He was bold in his recommendations, but he sought constantly the nourishment he could get from the letters of those in Massachusetts. Occasionally, he even had to explain to them why the colonies could not press on faster. He operated always within the political realities that confronted him in the congress.
     